Citation Nr: 1420676	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee arthritis associated with service-connected right knee iliotibial band syndrome.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to January 1986 and January to May 1988.

The increased rating matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for an increased rating for his left knee disability and assigned the same a 10 percent rating, effective October 6, 2009, the date of his claim. The TDIU matter was raised by the Board in a January 2010 decision. 

In July 2011, the Board remanded the TDIU matter for additional development.  The file has now been returned to the Board for further consideration.

The Veteran's representative, in his April 2014 Brief, asserted that the July 2011 Board decision as to an increased rating for the Veteran's right knee disability was not properly effectuated by the RO. On remand, the RO should make certain that the Board's July 2011 decision that the Veteran was not entitled to a rating in excess of 30 percent for instability of the right knee, and that he was entitled to a rating of 30 percent, and no more, for limitation of extension of the right knee, has been properly effectuated. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in June 2011. In this regard, the Veteran filed a claim for VA vocational rehabilitation in May 2011, and prior claims for such are of record. It does not appear that his vocational rehabilitation file has been associated with his claims file. On remand, the Veteran's updated VA treatment records, as well as his VA vocational rehabilitation file, if any, should be associated with the claims file. 

The Veteran was last afforded a VA examination for his left knee disability in November 2010. The Veteran's representative, in an April 2014 Brief, asserted that a new VA examination to determine the current severity of the Veteran's left knee disability was warranted. On remand, such an examination should be scheduled.

The Veteran's representative, in his April 2014 Brief, also asserted that the Veteran should be afforded a VA examination as to his claim for a TDIU. The Veteran is service-connected for right and left knee disabilities, hearing loss, and tinnitus. No examiner has discussed the functional impact of the Veteran's service-connected disabilities, singly and jointly. On remand, such an examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Boise, Idaho, dated from June 2011 to the present, as well as his VA vocational rehabilitation file, if any. All efforts to obtain such records must be documented in the claims file. If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, document such in the claims file and provide the Veteran appropriate notice.

2. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his left knee disability. All indicated tests, including x-rays, should be conducted.

(a) The examiner should identify and describe in detail all specific manifestations and residuals, including the functional impact thereof, related to the Veteran's left knee disability.

(b) The examiner must measure the Veteran's left knee range of motion, expressing all findings in degrees and noting the point, if any, when the Veteran begins experiencing pain on both flexion and extension. 

(b) The examiner must determine whether there is left knee functional loss (including but not limited to decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing), to include on repetitive testing. 

(c) The examiner must also indicate whether, and to what extent, there is any left knee instability or subluxation.

3. Thereafter, schedule the Veteran for an examination with an appropriate examiner to determine the functional impact, singly and jointly, of his service-connected disabilities, including right and left knee disabilities, hearing loss, and tinnitus. All indicated tests, including x-rays, should be conducted.

The claims file should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiners should fully articulate a sound reasoning for all conclusions made. If any examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record. If, after the above development is completed, the Veteran does not meet the minimum threshold requirements of 38 C.F.R. § 4.16(a) (2013) for consideration of a TDIU, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b) (2013). If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental SOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examinations may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



